PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/773,718
Filing Date: 4 May 2018
Appellant(s): Kikkoman Corporation



__________________
Mark Andrew Hissong
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/12/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (2007/0148103) in view of ‘573.
573: Publication No. JP 03076573 A; published April 2, 1991.

With regard to the prior art, the term/phrase "seasoning" encompasses
something used to add taste or flavor to food.  Therefore, seasoning encompasses 
the majority of food/food ingredients. 


With regard to the prior art, the term/phrase "processed soy sauce product" encompasses a soy sauce, because a soy sauce is processed.

Independent Claims 1 and 5 
Harvey teaches methods of making food compositions (0052), including seasonings (0052), comprising:
any amount of a salty taste providing ingredient (ref. clm. 15), including soy sauce (i.e. a food seasoning)(0057);  
any amount of food acids (ref. clm. 15), including: α-ketoglutaric acid (0056); or 
combinations thereof in any amount (ref. clm. 15), which encompasses the specifically claimed amount of α-ketoglutaric acid, from 0.3 to 2.5 mM.

Harvey teaches any amount of food acids in a claim (ref. clm. 15), including: α-ketoglutaric acid (0056).  Therefore said claim is an embodiment of the composition that provides a scope of from above zero up to 100 wt% of food acids, wherein the specification of Harvey provides that the food acid comprises α-ketoglutaric acid, which means the teaching as a whole, absent a showing of criticality, encompasses the specifically claimed amount of α-ketoglutaric acid, from 0.3 to 2.5 mM.

Type of wheat, fermented
Harvey also teaches the use of wheat, a cereal ingredient (0052), however, does not discuss its fermentation, even though this is known.

‘573 also teaches methods of making compositions with soy sauce, and further provides that cultured (i.e. fermented) wheat used in soy sauce (Title, Basic Abstract, Use/Advantage, and short article as a whole) for the health benefits of lowering blood pressure (see Use/Advantage).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making compositions with soy sauce including wheat, as Harvey, to include the use of a fermented wheat, as claimed, because ‘573 illustrates that the art finds it suitable for similar intended uses, including methods of making compositions with soy sauce including wheat (see MPEP 2144.07) which further shows that it was known for such a thing to have been done; and further provides health benefits to its use, including lowering blood pressure.

Harvey teaches food acids and/or salts (or ingredients providing a salty taste) further enhance the composition (0053), which provides one of skill with a reasonable expectation that a step of adding has occurred, as in claim 5, since these ingredients are included in the composition made.

Salt
Harvey teaches the food salts include sodium chloride (0056-0057) for a salty taste, and does not limit the amount (ref. claim 15 and throughout), which encompasses the claim of 9 wt% or less, as in claim 3; and encompasses a salt concentration of 5 wt% or less, as in claim 4.

Intended use
Harvey teaches the compositions taught are used in food seasonings (0052) comprising soy sauce (0057).
Further, it would be reasonable for one of skill in the art to expect that similar foods having similar food ingredients would have the similar intended uses, including being a food seasoning, including a soy sauce or processed soy sauce, as in claim 1.

Functionality
Since the modified teaching provides encompassing amounts of added α-ketoglutaric acid with added soy sauce (i.e. a fermented material comprising a fermented wheat, i.e. derived from fermented wheat), one of skill would have a reasonable expectation that similar functionality would be achieved, including that said ingredients are imparting a koku attribute (richness) to said food seasoning, as in claim 5.

In summary, applicant claims a formula for making a nutritional composition that use or eliminate common flavoring ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 
In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.





Dependent Claims
As for claims 2 and 6, Harvey provides the optional use of chicken flavoring (0050), therefore provides embodiments where the use of chicken products are not used; and also does not teach the use of hydrochloric acid.

As for claim 4, Harvey teaches the food salts include sodium chloride (0057) in any amount (ref. claim 15), which encompasses the claim of a salt concentration of 5 wt% or less.

As for claims 7-8, the modified teaching, in ‘573 provides that the cereal derived material is a wheat product. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (2007/0148103) in view of ‘573, as applied to claims 1-2 and 4-8 above, further in view of Buckholtz (4,471,002).
As for claims 9-10, although one of skill in the art would have the common knowledge to pasteurize a food product to remove/kill bacteria therein, as not to make consumers sick, the modified teaching does not explicitly discuss that the food seasoning is pasteurized, as claimed.
Buckholtz also teaches methods of making food seasonings (ab.); and further illustrates they are pasteurized (see Ex. XXIV(B)).


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making mixed seasoning, as the modified teaching above, to include that the seasoning is pasteurized, as claimed, because one of skill in the art would have the common knowledge to pasteurize a food product to remove/kill bacteria therein, as not to make consumers sick; and Buckholtz illustrates that the art finds pasteurization as being suitable for similar intended uses, including methods of making mixed powdered seasoning. See MPEP 2144.07.

(2) Response to Argument

Analogous art
It is asserted, that Harvey cannot be considered analogous art and it should not be cited against the pending claims. As stated in MPEP 2141.01(a), “[iJn order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. /n re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).”
A reference is considered to be analogous art if: (1) the reference is from the same field of endeavor as the claimed invention; or (2) the reference is reasonably pertinent to the problem faced by the inventor. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
As to prong (1) for determining whether a reference is analogous art, it can be noted that the present invention is directed to soy sauce compositions having a particular taste (richness) profile and to methods for making such compositions. As noted in paragraph [0007] of the specification, “[t]he present inventors conducted intensive studies to find a solution to the foregoing problem [means to impart Aoku attribute (richness) to soy sauce], and, after confirming that traditional soy sauces hardly contain o-ketoglutaric acid, found out, rather surprisingly, that a soy sauce-like seasoning containing a certain quantity of a-ketoglutaric acid has a body, in addition to desirable koku attribute (richness). The present invention has been completed on the basis of this finding.” The compositions may be used as food seasonings.
Thus, the present invention is directed to a seasoning having a rich taste, and the inventive activities were centered on producing such a seasoning having a rich taste. In contrast, Harvey is directed to a “heating or warming composition that may be delivered orally or to the skin or mucous membranes” (see Abstract). As further described in paragraph [0007] of the Summary, inventive activity was directed producing “a warming or heating composition including a cooling agent and a warming agent. The composition provides an enhanced warming effect. A combination of a cooling agent and a warming agent produces a warming sensation at a lower concentration than that at which each component alone is effective. In addition, a combination of a cooling agent and a warming agent produces a warming sensation that is longer lasting than that experienced from a warming agent alone.”
Thus, the compositions of Harvey were designed to provide an enhanced warming effect, where a combination of a cooling agent and a warming agent produces a warming sensation at a lower concentration than that at which each component alone is effective (see paragraph [0007]). While reference is made to the use of the warming and cooling agents in compositions suitable for human consumption, such compositions cannot be considered to be a seasoning. As discussed in paragraph [0052], the compositions of the invention may be added to a seasoning. Thus, the inventors did not consider the compositions to be a seasoning. At most, Harvey teaches a composition for imparting a warming effect to a composition that may be delivered via oral, skin or mucosal delivery (paragraph [0052]). In light of this difference, Harvey cannot be said to be in the same field of endeavor as the claimed invention.
As to prong (2) for determining whether a reference is analogous art, the cited art will be considered to be “reasonably pertinent” to the problem if it would “logically [] have commended itself to an inventor's attention in considering his problem.” Jn re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656, 658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). It is submitted that one of ordinary skill in the art at the time of the invention, striving to produce a soy sauce having a richness of taste, would not have found Harvey to be even remotely pertinent to the problem. While Harvey may teach that food acids can be included in some of the compositions of the invention described in the publication, this is with respect to the production of fruit milk drinks (see paragraph [0053]). Further, while the food acids are listed in paragraph [0056] of Harvey, there is nothing in the teachings of Harvey to suggest that a-ketoglutaric acid could impart a richness in taste to a food item. While Harvey also mentions that a salty taste can be supplied by soy sauce (paragraph [0057]), there is no teaching whatsoever to suggest that a food acid, such as a-ketoglutaric acid, should be added to soy sauce. Thus, Harvey cannot be said to be “reasonably pertinent” to the problem solved by the present invention.

The Examiner provides comments in response to these arguments at page 17 of the present Action. The Examiner simply states “[i]n response, initially it 1s noted that the claims are toward a food seasoning comprising soy sauce. Then, when looking toward Harvey, the reference is clear the compositions is used in food seasonings [0052], therefore Harvey is indeed analogous art”.
Applicant respectfully disagrees with the Examiner’s position that Harvey is directed to “a composition used in a food seasoning”. Instead, in Applicant’s view, Harvey is directed to compositions comprising a warming agent, where the compositions provide a warming sensation when applied to the skin or mucosa, and where the compositions may be, for example, a chewing gum or a confectionery. The warming agent is a vanillyl alcohol, vanillyl alkyl or alkenyl ether of formula (V) shown in the patent (see paragraph [0045]). While the composition may include additives (with hundreds of diverse examples listed), including soy sauce, for example, to impart a salty taste to the composition (see paragraph [0057]), Harvey cannot be characterized as being directed to “a composition used as a food seasoning”.
For these reasons, it is clear that Harvey is non-analogous prior art and therefore not legally-relevant prior art. Because JP ‘573 alone fails to teach each and every element of the claims, the instant rejection should be withdrawn.
In response, in this case no definition is disclosed for the phrase “food seasoning” therefore the rejection of record set forth that with regard to the prior art, the term/phrase "seasoning" encompasses something used to add taste or flavor to food, which encompasses the majority of food/food ingredients. 
Harvey is analogous art because (1) the reference is from the same field of endeavor as the claimed invention: a food seasoning composition. 
Harvey teaches methods of making food compositions (0052), including food seasonings (0052), comprising all of the claimed types of food ingredients: 
wheat, a cereal ingredient (0052);
food acids (ref. clm. 15), including: α-ketoglutaric acid (0056); and 
salty taste providing ingredients (ref. clm. 15), including: soy sauce (i.e. a food seasoning)(0057).
Harvey is also analogous art because (2) the reference is reasonably pertinent to the problem faced by the inventor.  Paragraph 0006 of the pending Specification states that the problem solved is to provide a soy sauce-like seasoning imparted with koku attribute (richness), wherein paragraph 0008 sets forth this is achieved by the use of α-ketoglutaric acid in the soy sauce-like seasoning.
Harvey teaches methods of making food compositions (0052), including soy sauce, as discussed above, therefore the composition made is a soy sauce-like food seasonings (0052).  Harvey provides that the composition taught comprises α-ketoglutaric acid (0056), therefore a koku attribute (richness) is provided, to solve the problem as claimed.
Paragraph 0008 of the pending specification requires a certain amount of ketoglutaric acid to solve the problem, at least 0.3 mM, and Harvey provides equally broad amounts, by teaching the use of any amount (ref. clm. 15).



As for the compositions of Harvey including a warming sensation: The claims do not exclude this type of ingredient, therefore this argument is not commensurate in scope of the claims.

Harvey does not limit the type of products made to confections: The reference is clear that the products encompassed are those for oral delivery, including: food products (see the Abstract, 0003, 0050), including seasonings (0052); wherein the flavor composition is not particularly limited, including: any flavorings known in the art for use in foods (0050).  
On Harvey suggesting that a-ketoglutaric acid could impart richness in taste to a food item: The rejection of record is clear that such a function would have been obvious (see pg. 13).  
Further, that Applicant uses ketoglutaric acid for a different purpose does not alter the conclusion that since ketoglutaric acid is used by Harvey a prima facie obvious exists, because the modified teaching provides encompassing amounts of added α-ketoglutaric acid with added soy sauce (i.e. a fermented material comprising a fermented wheat, i.e. derived from fermented wheat), therefore one of skill would have a reasonable expectation that similar functionality would be achieved, including that said ingredients are imparting a koku attribute (richness) to said food seasoning, as in claim 5.
See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”). 

On Harvey teaching food acids are included in fruit milk drinks:  The rejection of record, on page 11, provides: Harvey teaches… food acids (ref. clm. 15), including: α-ketoglutaric acid (0056); or combinations thereof in any amount (ref. clm. 15).  The citations do not limit the use of the food acid to fruit milk drinks, they are in the Warming Compositions section of the reference which is clear that warming compositions are used in food seasonings (0052) and they comprise: a-ketoglutaric acid (0056) and soy sauce (0057).
On Harvey not suggesting that a food acid, such as a-ketoglutaric acid, should be added to soy sauce: Harvey teaches the warming composition are incorporated (0050), which provides that the ingredients therein are combined, therefore the soy sauce and a-ketoglutaric acid, in said mixture, have to be added together to be incorporated. 




Obviousness of the claimed amount of α-ketoglutaric acid
It is asserted, that the Examiner suggests Harvey teaches food compositions comprising soy sauce and α-ketoglutaric acid. The Examiner also suggests that while Harvey fails to specify the amount of o-ketoglutaric acid that might be included in the composition, because claim 15 of Harvey simply states that a food acid may be included in the composition, “any amount of food acids” may be included in the composition.
It must be noted that a prima facie case of obviousness cannot be established unless the combination of cited art teaches each and every element of the claims. Here, the Examiner has failed to point to a teaching in Harvey of a range that encompasses 0.3 mM to 2.5 mM a- ketoglutaric acid.
The first sentence of MPEP 2144.05.I. states “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing Jn re Wertheim, 541 F.2d 257 (CCPA 1976)). However, Harvey does not disclose any amount of α-ketoglutaric acid, whatsoever. Therefore, the Examiner has failed to establish a prima facie case of obviousness because 0.3 mM to 2.5 mM α-ketoglutaric acid, as claimed, does not ‘overlap or lie inside’ a range disclosed in Harvey.
Even assuming for the sake of argument that Harvey is interpreted as teaching a range (any amount), the broad range of Harvey (i.e. α-ketoglutaric acid in any amount) does not make obvious the narrow range recited in the claims (0.3 mM to 2.5 mM). As discussed in MPEP 2144.08, “[t]he fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness. /n re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994).”
Under U.S. practice, an examiner must determine whether it would have been obvious to one of ordinary skill in the relevant art to make the claimed invention as a whole, i.e., to select the claimed species or subgenus from the disclosed prior art genus. To address this key issue, an examiner should consider: (i) the size of the genus, (ii) the express teachings of the cited art, (iii) the teachings of structural similarity in the cited art, (iv) the teachings of similar properties or uses, (v) the predictability of the technology, and (vi) any other teachings to support the selection of the species. See MPEP § 2144.08.
Briefly considering each point, and starting with (1), there is an immense difference in the size of the genus provided in Harvey (α-ketoglutaric acid in any amount) and the species recited in the claims (0.3 mM to 2.5 mM α-ketoglutaric acid). Nothing in the genus disclosed by Harvey provides any indication of the range recited in the pending claims.
Harvey does not include any express teachings to suggest the very small and narrow range of α-ketoglutaric acid recited in the claims. Nor does Harvey suggest that a- ketoglutaric acid imparts a richness in taste to soy sauce.
Harvey does not teach any food acids that would be considered structurally similar to α-ketoglutaric acid, let alone that any of the other food acids mentioned in the publication imparts a richness in taste to a food item. Similarly, Harvey does not teach ranges for the amount of any other food acids that might be used in the compositions disclosed in the publication.
Harvey does not teach other food acids having similar properties or uses as α-ketoglutaric acid.
It can be argued that the technology is unpredictable because it is difficult to determine whether a particular compound will impart a richness in taste to soy sauce without subjecting soy sauce containing the compound to a taste test.
The Examiner has failed to cite any other relevant art.
Therefore there is a lack of motivation to use 0.3 mM to 2.5 mM o-ketoglutaric acid in a composition.
In response, MPEP 2111 discusses that claim meaning is what is ordinary and customary, and in this case, Harvey’s US claim presents the use an ingredient without limitation to the amount, means the plain meaning for the scope of the claim is any amount above zero.  This means that Harvey provides a broad amount that is open to an amount above zero, which encompasses the claimed amount.   (see In re Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) ("In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art."). 




Further, the discovery of a property does not make a claim patentable because MPEP 2144.08.II.A. states that if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species. It has been held that one of ordinary skill in the relevant art would have been motivated to select either structure. 919 F.2d at 692, 16 USPQ2d at 1900-01. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) ("When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made."). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972). 
As noted in the Office Action of 12/15/2021, in this case a proper showing of criticality has not been provided. The results of the test performed is not on the invention as claimed.  It is missing a seasoning comprising fermented material derived from cereal, as claimed. All of the contents of the soy sauces employed are not disclosed. A showing of statistical and practical significance of the criticality is not provided, wherein enough data points are provided to confirm the test result was not just a statistical flier. The results are not shown to be due to the claimed features. It is not clear how the ranges for the components claimed are established toward criticality.  There is no showing of a food seasoning comprising 9 wt% or less (down to zero salt), as claimed. Therefore, a proper showing of criticality has not been provided. 
Finally, even it said criticality was presented it does not  automatically overcome an obviousness rejection, as after making a conclusion of a proper showing the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected or critical (see: MPEP §716.02); and 2) if said evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness. In this case the examiner has determined that the prior art is expected to result in similar properties, in other the properties do not differ to such an extent that the difference is really unexpected or critical.

Obviousness of the use of fermented cereal
It is asserted, that one of ordinary skill in the art at the time of the invention would have lacked any reason or motivation to combine fermented material derived from cereal in a composition.
In response, it is noted that the response does not explain how the attorney believed the cited cases should be applied to the rejection at issue, therefore, no supposed errors in the rejection of record are presented, and this argument does not comply with 37 CFR 1.111(b).
Further, because Harvey teaches the use of cereal, including wheat, however, does not discus if it has been fermented, ‘573 is applied to show that it was known for compositions with soy sauce to including cultured (i.e. fermented) wheat in soy sauce (Title, Basic Abstract, Use/Advantage, and short article as a whole) for the health benefits of lowering blood pressure (see Use/Advantage).

Criticality
It is asserted, that the recited amount of α-ketoglutaric acid is a critical feature of the claims. The Examiner notes near the bottom of page 11 of the Office communication that the range of 0 to 100 wt% α-ketoglutaric acid as taught in Harvey encompasses the range of a- ketoglutaric acid recited in the claims “absent a showing of criticality”. The following comments demonstrate the criticality of the range recited in the claims, namely 0.3 mM to 2.5 mM a- ketoglutaric acid. This range imparts a critical feature to the claimed food seasoning.
To this point, reference can be made to the arguments included on page 6 of the Response filed July 29, 2019 that “the seasoning of the present invention has desirable koku attribute (richness) and a desirable body due to the presence of at least 0.3 mM of α-ketoglutaric acid.” 
Harvey does not provide any teachings whatsoever with respect to achieving a desirable koku in the warming compositions taught in the publication (nor would there be any reason to do so). Thus, one of ordinary skill in the art at the time of the invention, based on the teachings of the cited art, would not have understood that the recited amount of o-ketoglutaric acid could be used to attain desirable koku attribute (richness) and a desirable body in a food seasoning.
The experimental evidence summarized in the following paragraphs is provided in a Declaration under 37 C.F.R. §1.132 by one of the inventors filed in the application on November 18, 2021, a copy of which is attached to this Brief. This evidence establishes the critical nature of this claim element.
Thus, the present invention provides a soy sauce-like seasoning having a high quality, in which koku attribute and a body of the soy sauce are remarkably improved, by providing a soy sauce-like seasoning containing 0.3 mM to 2.5 mM of α-ketoglutaric acid and having a salt concentration of from 0% (w/v) to 9% (w/v).

The remarkable effects of the invention, dependent on the concentration range of both the α-ketoglutaric acid and the salt, can be confirmed from the data shown in the §1.132 Declaration and summarized below. The data is sensory evaluation data from ten subjects tasting samples prepared by adding α-ketoglutaric acid to soy sauces having a salt concentration of 5% (w/v), 9% (w/v), or 16% (w/v), such that the final concentration of o-ketoglutaric acid in the soy sauce samples being tested is 0.1 mM, 0.3 mM, 2.5 mM, or 3.0 mM. The results are show in Tables provided below and in the §1.132 Declaration.
In response, the discovery of a property does not make a claim patentable because MPEP 2144.08.II.A. states that if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species. It has been held that one of ordinary skill in the relevant art would have been motivated to select either structure. 919 F.2d at 692, 16 USPQ2d at 1900-01. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) ("When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made."). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972). 
Further, as noted in the Office Action of 12/15/2021, in this case a proper showing of criticality has not been provided. The results of the test performed is not on the invention as claimed.  It is missing a seasoning comprising fermented material derived from cereal, as claimed. All of the contents of the soy sauces employed are not disclosed. A showing of statistical and practical significance of the criticality is not provided, wherein enough data points are provided to confirm the test result was not just a statistical flier. The results are not shown to be due to the claimed features. It is not clear how the ranges for the components claimed are established toward criticality.  There is no showing of a food seasoning comprising 9 wt/v% or less (down to zero salt), as claimed. Therefore, a proper showing of criticality has not been provided. 
Finally, even it said criticality was presented it does not  automatically overcome an obviousness rejection, as after making a conclusion of a proper showing the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected or critical (see: MPEP §716.02); and 2) if said evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness. In this case the examiner has determined that the prior art is expected to result in similar properties, in other the properties do not differ to such an extent that the difference is really unexpected or critical.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793             
                                                                                                                                                                                           /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.